Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
We see nothing in the amended bill to withdraw this case from the principles of our former opinion, reported in 14 Cal. The alleged trust for Joaquin seems to be nothing more than an oral direction to apply the proceeds of certain cattle, if the executors think it best, to his benefit—they having full discretion as to the fact and the time of such application. We do not see how the creditors of Joaquin can enforce this claim, which seems to be a mere matter of conscience, and not of legal obligation.
Judgment affirmed.